DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 10	The humidifier, as recited in claim 7, wherein said base housing further has a first water reservoir and a second water reservoir formed on said supporting platform in said first supporting compartment, said first water reservoir and said second water reservoir being arranged to store a predetermined amount of water discharging from said water tank, said first water reservoir and said second water reservoir communicating with each other, said vaporizing head of said water vaporizer being provided in said first water reservoir for vaporizing [[said]] water temporarily stored therein.



Claim 15	The humidifier, as recited in claim 12, wherein said second water reservoir communicates with said water tank so that said water stored in said water tank is arranged to be guided to enter said second water reservoir when said water tank is attached on said base, [[said]] water entering said second water reservoir being guided to enter said first water reservoir for vaporization.

Claim 16	The humidifier, as recited in claim 13, wherein said second water reservoir communicates with said water tank so that said water stored in said water tank is arranged to be guided to enter said second water reservoir when said water tank is attached on said base, [[said]] water entering said second water reservoir being guided to enter said first water reservoir for vaporization.

Claim 17	The humidifier, as recited in claim 14, wherein said second water reservoir communicates with said water tank so that said water stored in said water tank is 


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“waterproof arrangement” of claim 1 with the generic placeholder of “arrangement” and the function of waterproofing; with the corresponding structure of a main blocking member and an actuating member.
“main blocking member” of claim 1 with the generic placeholder of “member” and the function of blocking; with the corresponding structure from ¶52 of covering a top portion of the securing housing while the actuating member is arranged to downwardly extend from the main blocking member to cover the vapor discharge outlet.
“actuating member” of claim 1 with the generic placeholder of “member” and the function of blocking; with the corresponding structure from ¶53 of: the actuating member having a slanted surface for contacting with a pushing surface.
“securing member” of claim 5 with the generic placeholder of “member” and the function of securing; with the corresponding structure from Figs 5 and 9 of a rod.
“resilient element” of claim 5 with the generic placeholder of “member” and the function of resilient; with the corresponding structure from ¶52 of: a compression spring.
“main blocking member” of claim 6 with the generic placeholder of “member” and the function of blocking; with no corresponding structure in the specification.
“actuating member” of claim 6 with the generic placeholder of “member” and the function of blocking; with the corresponding structure from ¶53 of: the actuating member having a slanted surface for contacting with a pushing surface.
“pushing member” of claim 6 with the generic placeholder of “member” and the function of pushing; with the corresponding structure from Figs 5 and 9 of a wedge.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 3-7 and 9-20 are allowed.
Regarding claim 3, the closest art is US 5,859,952, CN 209877257, JP 2016-44925, and JPS 59-96518. 
‘952 teaches a humidifier comprising a base (10), a water tank (11) and a water vaporizer (73). ‘952 does not teach a water proofing arrangement.
‘257 teaches a water proofing arrangement which comprising a main blocking member (5) movably mounted on the base housing to move between an opened position when the cover is removed and a closed position when the cover is attached. ‘257 does not teach the securing housing as claimed where the water blocking assembly slidably engaging with said securing housing.
‘925 teaches a waterproofing arrangement with comprises a main blocking member (20) movably mounted on the base housing to move between an opened position when the cover is removed and a closed position when the cover is attached. ‘925 does not teach the securing housing as claimed where the water blocking assembly slidably engaging with said securing housing.
‘518 teaches a waterproofing arrangement with comprises a main blocking member (16c) movably mounted on the base housing to move between an opened position when the cover is removed and a closed position when the cover is attached. 
The modification would not have been obvious because no prior art teaches or suggests the securing housing and waterproof arrangement as claimed. No prior art, alone or in combination, teaches all the limitations of claim 3.
Claims 4-7 and 9-20 depend upon claim 3.


Response to Arguments
The following is a response to Applicant’s arguments filed 10 Sep. 2021:

Applicant argues that the claim 4 and 6 112b rejections are overcome by amendment.
Examiner agrees and the rejections are withdrawn.
The claim 10-11 and 15-17 112b rejections are overcome by Examiner’s Amendment.

Applicant argues that the claim limitations “engaging member” of claim 1, “water dispensing mechanism” of claim 1, “waterproof arrangement” of claim 1, “main blocking member” of claim 1, “securing member” of claim 5, and “pushing member” of claim 6 have corresponding structure in the specification.
Examiner agrees and the 112b rejections are withdrawn.

Applicant argues that pending claims 3-7 and 9-20 are allowable.
Examiner agrees and claims 3-7 and 9-20 are allowed herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/STEPHEN HOBSON/Examiner, Art Unit 1776